Citation Nr: 1549015	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, also claimed as the result of an undiagnosed illness.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  He served in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  He also had additional reserve service.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case has since been returned to the RO in Winston-Salem, North Carolina.  The Board remanded the case in April 2015 for further evidentiary development.


FINDING OF FACT

The evidence of record does not show that the Veteran's headaches were incurred in or resulted from his active duty service, to include an undiagnosed illness.


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317(a), (b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2011 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed headaches in February 2012, to which a September 2015 addendum medical opinion was obtained pursuant to the April 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Together, these examinations and their associated opinions were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The disability at issue in this case is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (2015).  In this case, the Veteran was not engaged in combat with the enemy during his active service.

However, because the Veteran served in Southwest Asia from December 1990 to May 1991, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).

Examples of medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed disability and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id. at 9.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for headaches, both on a direct basis as well as the result of an undiagnosed illness.

The Veteran contends that his headaches began while on active duty in 1989 or 1990.  He reported treatment in the Gulf War and continued treatment at a VA medical facility from January 2009 to August 2011.  See VBMS, 2/18/12 VA Exam; 9/14/11 Claim Application.

Service treatment records reflect no complaints, treatment, or diagnosis for headaches, but do include audiograms, records regarding his pes planus (flat feet), and a chest x-ray.  At his annual examination in June 1990, the Veteran was noted to be in good health and taking no medication.  The Veteran did not report frequent or severe headaches during active duty service, although he did report his pes planus and mild tremor in his hands.  See VBMS, 5/4/15 STR - Photocopy, p. 3-4.  Furthermore, in a March 1991 service treatment record, the Veteran noted that he had no significant injuries or illnesses during his period of active duty.  See VBMS, 5/4/15 STR, p. 6.

There is no evidence of record that the Veteran sought treatment for headaches from the time of discharge until May 2004.

VA treatment records reflect the Veteran's reported history of headaches and treatments from May 2004 to April 2012.  The Veteran reported a dull headache with blurry vision in July 2011 and morning headaches in April 2012.  See VBMS, 9/30/11 VA Treatment Record (Durham VAMC 3/04-9/11), p. 48, 50, 53; Virtual VA, 7/3/13 CAPRI, p. 32.

Private treatment records also reflect treatment for headaches from October 2006 to November 2010.  In October 2006, the Veteran reported occipital throbbing lasting for an hour with one to three episodes per month that was relieved with over-the-counter medication.  In November 2006, the Veteran reported that his headaches were very mild, and less frequent and less severe than before.  Although the Veteran had headaches with other symptoms, such as sore throat, fever, dry cough, and sinus congestion, in December 2007, his headache disorder was found to be stable later that month.  He complained again of headaches in February 2008 but reported that his severe symptoms were better.  See VBMS, 2/17/12 Private Treatment Record (Premier Health Center 10/06-11/10), p. 11, 17, 19, 21, 33.

In January 2012, the Veteran was given a Gulf War general medical examination where he reported fatigue, headache, and muscle pain, which he claimed were not addressed by diagnosed illnesses.  In the Disability Benefits Questionnaire (DBQ) for headaches, the Veteran reported sharp, bifrontal headaches, which typically lasted less than one day, and for which he took Tylenol.  The Veteran stated that they began in service, although he did not seek treatment or evaluation, and that he did not have any prostrating attacks of migraine or non-migraine headache pain.  The examiner stated that the Veteran was diagnosed with tension headaches in 2012 and opined that his tension headaches were not due to environmental hazards during the Gulf War based upon the lack of treatment and diagnoses during active duty and within one year after separation.  The examiner also noted that the Veteran's tension headache disorder is a disease with a clear and specific etiology and diagnosis.

A September 2015 addendum medical opinion provided possible etiologies for the Veteran's headaches and an opinion as to service connection.  The examiner opined that it is as least as likely as not that the Veteran's claimed headaches related to tension-like headaches given the reported symptoms and treatment history.  The examiner also discussed the Veteran's past medical history of alcohol abuse and dependence and uncontrolled hypertension, as well as his social, financial, and marital problems.  She opined that it is as least as likely as not that the etiology and nature of the Veteran's headaches were related to, caused by, or aggravated by these problems.  As such, based upon the evidence before the examiner, she opined that it was less likely than not that the Veteran's headache disorder had its onset during service or was related to, caused by, or aggravated by any incident of service.

In May 2012, the Veteran's cousin provided a buddy statement in which he stated that the Veteran was in good health before joining the Marine Reserves in 1985.  However, once the Veteran returned from Saudi Arabia, he reported having really bad headaches, which he said started when he was delivering supplies in very smoke-filled areas.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim must be denied.  The evidence fails to establish an in-service incurrence of any headache disorder.

The Veteran has a current diagnosis of tension headaches, as reflected in the February 2012 VA examination.  His medical records also show that he began complaining of headaches in May 2004.

The Veteran alleged in his claim and at the February 2012 VA examination that his headaches began in service.  While the Veteran is competent to report the onset of headache symptoms and treatment in service, this statement is lacking in such pertinent details as to the frequency and severity of symptoms, the frequency of treatment, the type of treatment provided, the dates of treatment, and the resulting diagnoses.  Moreover, experiencing occasional headaches is not necessarily probative of a chronic disability, or of a nexus between headaches in service and current headaches.  The lack of detail in the Veteran's description renders his competent assertion of experiencing headaches during and since service lacks credibility, and is, therefore, of little probative weight regarding an in-service incurrence, nexus, or of continuous or recurrent chronic symptoms.

Additionally, the Veteran's cousin provided a lay statement regarding the Veteran's headache disorder.  However, the cousin does not provide any information of which he has personal knowledge as he merely reported what he was told by the Veteran after he returned from Saudi Arabia.  As such, the Board finds his statement to have little probative value in determining in-service incurrence of headaches or nexus.

Even if the Veteran's statement regarding his headaches in-service is considered to be competent, the record fails to establish a causal relationship between the present headache disorder and any headache disorder during service.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

The Board finds that the January 2012 and September 2015 medical opinions are consistent with the evidence of record.  As discussed above, the Veteran is competent to report the headache symptoms, but there is a lack of details in the Veteran's assertions that render his claim not credible .  As such, there is no competent, credible, or probative evidence that suggests a link between the Veteran's current disability and any other in-service disorder or event that occurred more than 13 years earlier.  The competent evidence is entirely against such a diagnosis or relationship.  There is no medical opinion that conflicts with that of the January 2012 and September 2015 examiners.

As the Veteran served in Southwest Asia during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran has been diagnosed with tension headaches, which the February 2012 VA examiner noted has a clear and specific etiology and diagnosis.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his headaches are not an undiagnosed illness.

Therefore, the evidence weighs against a finding that the Veteran's current headache disorder began during service or is related to service in any other way.  Accordingly, service connection for headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for headaches is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


